Per Curiam
Opinion,
The members of the Board of Supervisors of Whitpain Township have appealed from a decision of the Montgomery County Court of Common Pleas which sustained the appeal of Victor Riccobono concerning Riccobono’s request for a permit to construct a roller-skating rink. Having carefully considered the issues raised by the parties and in light of the record, we affirm the lower court’s decision on the basis of Judge Davenport’s able opinion dated February 16, 1979, which is reported at 105 Montg. Co. L. Rep. 273 (1979).
Per Curiam Order
And Now, this 19th day of November, 1979, the order of the Court of Common Pleas of Montgomery County dated February 16, 1979, is hereby affirmed on the opinion of the lower court which is reported at 105 Montg. Co. L. Rep. 273 (1979).